DETAILED ACTION
Notice to Applicant

The following is a FINAL action upon examination of application number 16/989,082, filed on 08/10/2020. Claims 1, 4-7, 9, 12-15, and 18-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/989,082, filed 08/10/2020 claims foreign priority to 2019-148598, filed 08/13/2019.

Response to Amendment

4.	In the response filed April 22, 2022, Applicant amended claims 1, 4-6, 9, 12-15, and 18-20, and canceled claims 2-3, 8, 10-11, and 16-17. No new claims were presented for examination. 

5.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.



Response to Arguments

6.	Applicant's arguments filed April 22, 2022, have been fully considered.

7.	Applicant submits that “under Prong 1 of Step 2A, independent claims 1, 9, and 15 are not directed to an abstract idea.” [Applicant’s Remarks, 04/22/2022, page 9]

Applicant first argues under Step 2A Prong One of the eligibility inquiry that “independent claims 1, 9, and 15 are not directed to an abstract idea” [Remarks at page 9]. However, Applicant’s argument is misplaced because Step 2A Prong One of the eligibility inquiry does not involve analysis or a determination as to whether or not the claims are directed to  one of the groupings abstract idea groupings set forth in the 2019 PEG.  The “directed to” inquiry falls under Step 2A Prong Two, only after a finding under Step 2A Prong One that the claims recite an abstract idea.  The analysis mandated under Step 2A Prong One of the 2019 PEG requires Examiners to “Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites and abstract idea.”  Accordingly, the §101 rejection set forth in the previous and instant office action satisfied Step 2A Prong One of the §101 rejection by identifying the abstract idea and the specific limitations (via bold text) reciting the abstract idea, while further identifying the additional elements (via  plain text) in order to clearly differentiate the recited abstract idea from the additional elements that are further evaluated under Step 2A Prong Two and Step 2B.  

8.	Applicant submits that “In addition, under Prong 2 of Step 2A of the USPTO's Guidance, the claims as a whole integrate the alleged abstract idea into a patent-eligible practical application.” [Applicant’s Remarks, 04/22/2022, page 9]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “the claims as a whole integrate the alleged abstract idea into a patent-eligible practical application.” The additional elements in exemplary claim 1 are directed to a communication interface, a network,  a vehicle, a second terminal apparatus, a first terminal apparatus of the receiving party,  a memory, and a controller, which merely serves to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no communication interface,  network, vehicle, second terminal apparatus, first terminal apparatus, memory, controller, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a determined provision information, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of determining provision information, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Applicant alludes to Step 2B of the eligibility inquiry by suggesting that “using the real time information about the receiving party provides an improved technical function of the information processing apparatus,” [Remarks at page 9]. In response, the Examiner respectfully disagrees and notes that no such “improvement” has been shown. The claims merely produce a result in the form of “provision information” based on the cooking class holding information and the reception information of a receiving party who is will be provided with a deliverable obtained in the cooking class, which is not an improvement to the communication interface, controller, network, or any other system or technology. The claims have not been shown to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto.  There is no indication that any of the additional elements or the combination of elements amount to an improvement to the computer or to any technology.  Their individual and collective functions merely provide generic computer implementation. Therefore, these additional claim elements do not amount to significantly more than the abstract idea itself.

9.	Applicant submits that “Independent claim 1 (and similarly claims 9 and 15) recites, inter alia, an information processing apparatus including “a controller configured to: in response to the communication interface receiving the holding information from the second terminal apparatus, read the holding information and the reception information from the memory, and execute matching between the cooking class and the receiving party based on the read holding and reception information ..." Dhaliwal and Segrott, either alone or in combination, fail to disclose and would not have rendered obvious at least these features of independent claim 1.” [Applicant’s Remarks, 04/22/2022, page 11]

In response to the Applicant’s argument that Dhaliwal and Segrott, either alone or in combination, fail to disclose and would not have rendered obvious “a controller configured to: in response to the communication interface receiving the holding information from the second terminal apparatus, read the holding information and the reception information from the memory, and execute matching between the cooking class and the receiving party based on the read holding and reception information,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/22/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/9/15 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

10.	Applicant submits that “Dhaliwal does not teach a controller configured to, in response to the communication interface receiving the holding information from the second terminal apparatus, read the holding information and the reception information from the memory, and execute matching between the cooking class and the receiving party based on the read information.” [Applicant’s Remarks, 04/22/2022, page 12]

In response to the Applicant’s argument that “Dhaliwal does not teach a controller configured to, in response to the communication interface receiving the holding information from the second terminal apparatus, read the holding information and the reception information from the memory, and execute matching between the cooking class and the receiving party based on the read information,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/22/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/9/15 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims. Contrary to Applicant’s assertions, Dhaliwal teaches the instant limitation by reading the chef’s information and the customer’s information in order to match the chef with a consumer. In particular, Dhaliwal’s system to associate consumers [i.e., receiving party] with a chef that matches a set of criteria (Dhaliwal, paragraph 0002), which encompasses a chef/consumer database and a matching algorithm to match consumers with chefs after receiving chef’s availability information for the chefs stating times and dates on which they are available providing meal services, as described in at least paragraphs 0028, 0043, 0046 is reasonably understood as teaching the disputed limitation. Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Dhaliwal teaches and at least suggests the disputed limitation. Accordingly, this argument is found unpersuasive.


11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 101


12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1, 4-7, 9, 12-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

14.	Claims 1, 4-7, 9, 12-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1, 4-7), method (claims 9, 12-15), and computer program product (claims 15, and 18-20) are directed to at least one potentially eligible category of subject matter (i.e., machine, process, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 4-7, 9, 12-15, and 18-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for provision of a deliverable obtained in a cooking class to a receiving party (see paragraph [0008] of the Specification), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- receive, via a network, holding information of a cooking class to be held in a vehicle from a second terminal apparatus (The “receive” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the cooking class to be matched with the receiving party);
- receive, via the network, reception information of a receiving party who will be provided with a deliverable obtained in the cooking class from a first terminal apparatus of the receiving party (The “receive” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the receiving party who will be provided with a deliverable obtained in the cooking class);
- a memory configured to store the holding information and the reception information (The “store” step is organizing human activity for similar reasons as provided for the “receive” steps above); and 
- a controller configured to: in response to the communication interface receiving the holding information from the second terminal apparatus, read the holding information and the reception information from the memory (The “read” step is organizing human activity for similar reasons as provided for the “receive” steps above), and
- execute matching between the cooking class and the receiving party based on the read holding information and reception information (The “execute” step is organizing human activity for similar reasons as provided for the “receive” steps above, and also encompasses mental processes since the matching may be accomplished by a human judgment or evaluation, such as with pen and paper); and 
determine provision information to be sent to the receiving party according to a result of the matching (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is organizing human activity because the provision information is directly tied to the matching), and
transmit the determined provision information to the first terminal apparatus via the communication interface (The “transmit” step is also directly tied to the human user interaction data, and also describes insignificant extra-solution data output activity).
Considered together, these steps set forth an abstract idea of managing interactions between customers and instructors [See Specification at paragraph 0058 describing “an operation by the user as a receiving party who requests an evaluation of an instructor or a student regarding a deliverable provided from a cooking class...”], which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping. Independent claims 9 and 15 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a communication interface, a network,  a vehicle, a second terminal apparatus, a first terminal apparatus of the receiving party,  a memory, and a controller  (claims 1, 9, and 15); the controller and the communication interface (claims 4-5, 12, 18); the controller, the second terminal apparatus, the communication interface, the vehicle (claims 6, 14, 20); the vehicle and the information processing apparatus (claim 7); the controller (claims 13, 19). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The steps to receive data, although part of the abstract idea itself, also encompasses insignificant pre-solution data gathering activity, which is not indicative of a practical application. See MPEP 2106.05(g). The step to store data, although part of the abstract idea itself, also encompasses insignificant extra-solution activity, which is not indicative of a practical application. See MPEP 2106.05(g). Similarly, even if the “transmit” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data output/transmitting activity, which is not indicative of a practical application. See MPEP 2106.05(g). 
In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a communication interface, a network,  a vehicle, a second terminal apparatus, a first terminal apparatus of the receiving party,  a memory, and a controller  (claims 1, 9, and 15); the controller and the communication interface (claims 4-5, 12, 18); the controller, the second terminal apparatus, the communication interface, the vehicle (claims 6, 14, 20); the vehicle and the information processing apparatus (claim 7); the controller (claims 13, 19). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0055]: e.g., “The controller 26 includes at least one processor. The “processor” is a general purpose processor...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). Even if the “receive” steps are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). With respect to the “transmit” step, even if considered as an additional element, this step at most amount to transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Even if the step for storing is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) – Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Even if the step for reading is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) – Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 4-7, 12-14, and 18-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 4/12/18 recite “receive…evaluation information indicating a result of an evaluation by one person of another person from among an instructor and a student of the cooking class and the receiving party”, claims 5/13/19 recite “determine a food or a beverage to be a theme of the cooking class included in the holding information, based on the evaluation information of the student”, claims 6/14/20 recite “receive participant information for participants including an instructor and a student of the cooking class, determine pickup information for the vehicle to pick up the participants based on the participant information, and determine a route for navigating the vehicle to a location at which the deliverable is to be provided, the location being included in the determined provision information”, however these limitations cover organizing human activity since they flow directly from the matching between the cooking class and the receiving party involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also cover activities that can be accomplished mentally or with the aid of pen and paper. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. The dependent claims recite additional elements of: the controller and the communication interface (claims 4-5, 12, 18); the controller, the second terminal apparatus, the communication interface, the vehicle (claims 6, 14, 20); the vehicle and the information processing apparatus (claim 7); the controller (claims 13, 19). However, when evaluated under Step 2A Prong Two and Step 2B, this additional element does not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.	Claims 1, 4, 7, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal, Pub. No.: US 2020/0311649 A1, [hereinafter Dhaliwal], in view of  Segrott, Jeremy, et al. "Implementation of a Cooking Bus intervention to support cooking in schools in Wales, UK." Health Education (2017), [hereinafter Segrott].

As per claim 1, Dhaliwal teaches an information processing apparatus (paragraphs 0002, 0033) comprising:

a communication interface (paragraph 0009: “A communication network interface is configured to receive the meal request from the consumer.”) configured to: 

receive, via a network, holding information of a cooking class from a second terminal apparatus (paragraph 0002, discussing systems and methods to associate consumers with a chef that matches a set of criteria; paragraph 0009, discussing a system for matching a consumer with a chef includes a chef module configured to receive and store chef data, a consumer module configured to receive and store consumer data and a cuisine matching server configured to receive a meal request from a consumer. This aspect identifies a candidate chef for the meal request based on the meal request data, chef data, consumer data…; paragraph 0010, discussing that the chef data includes the chef's name, address, cooking experience and cooking cuisine preferences…; paragraph 0028, discussing that the chef/consumer database may contain additional information, such as availability information for the chefs stating times and dates on which they are available for providing meal services responsive to consumer requests for a meal. Thus, a cuisine matching server may be configured to identify a candidate chef based on a variety of information including, but not limited to, the location of a consumer, the location of the chef, the experience of the chef, the price range acceptable to the chef, whether the preparation of the meal is to be on-site, i.e. at the consumer's location, or off-site and brought to the consumer's location [i.e., the information including, but not limited to, the location of the chef, the experience of the chef, the price range acceptable to the chef, whether the preparation of the meal is to be on-site suggests the claimed holding information – This interpretation is consistent with the Applicant’s Specification at paragraph 0046, which indicates that “holding information means, for example, a holding area, a start date and time, an end date and time, a food and/or a beverage to be the theme, and the like”]; paragraph 0030, discussing that the network interface 112 is further configured to provide the meal request to one or more candidate chefs for acceptance of the request, receive acceptance of the meal request from one or more candidate chefs through one or more chef devices 152 [i.e., the chef device corresponds to the second terminal apparatus] and to provide the identification of those candidate chefs that have accepted the request; paragraph 0043, discussing that operations for matching a consumer with a chef for a meal begin by identifying a candidate chef for a meal based on the various criteria. For example, the meal request from the consumer may be received over the internet 150 from the user device);

receive, via the network, reception information of a receiving party who will be provided with a deliverable obtained in the cooking class from a first terminal apparatus of the receiving party (paragraph 0002, discussing systems and methods to associate consumers with a chef that matches a set of criteria; paragraph 0009, discussing a system for matching a consumer with a chef includes a chef module configured to receive and store chef data, a consumer module configured to receive and store consumer data and a cuisine matching server configured to receive a meal request from a consumer. This aspect identifies a candidate chef for the meal request based on the meal request data, chef data, consumer data...A communication network interface is configured to receive the meal request from the consumer…; paragraph 0010, discussing that the consumer data includes the consumer's name, address and ethnic cuisine preferences. The meal request data includes ethnic food preference, date of meal, time of meal, and number of people to be served [i.e., the meal request data corresponds to the reception information corresponding to the received holding information – This interpretation is consistent with the Applicant’s Specification at paragraph 0046, which indicates that “The term “reception information” means, for example, a reception location, a reception date and time, a food and/or a beverage, and the like that are desired by a receiving party.”]; paragraph 0030, discussing that the network interface 112 is further configured to receive a meal request from a consumer through a consumer device 154 [i.e., first terminal apparatus of the receiving party]; paragraph 0043, discussing that operations for matching a consumer with a chef for a meal begin by identifying a candidate chef for a meal based on the various criteria. For example, the meal request from the consumer may be received over the internet 150 from the user device; paragraph 0036);

a memory configured to store the holding information and the reception information (paragraph 0009, discussing a chef module configured to receive and store chef data; paragraph 0010, discussing that the chef data includes the chef's name, address, cooking experience and cooking cuisine preferences, and the consumer data includes the consumer's name, address and ethnic cuisine preferences; paragraph 0028, discussing that the chef/consumer database may contain additional information, such as availability information for the chefs stating times and dates on which they are available for providing meal services responsive to consumer requests for a meal [i.e., This shows that the holding information is stored]; paragraph 0040, discussing that the data portion 320 of memory 316 may include various types of data, such as the chef data 322 and consumer data 324 [i.e., This shows storing the holding information and the reception information]. The chef data 322 and consumer data 324 may include information received from the account set up module 324. Similarly, the chef data 322 and consumer data 324 may include separate accounts associated with each of the consumers and chefs and may be used by the billing module 336 in arranging payment for different meals); and

 a controller (paragraph 0033, discussing a data processing system suitable for use in accordance with embodiments of the present invention. The data processing system typically includes input device(s), a display, and a memory that communicate with a processor. The data processing system may further include an I/O data port(s) that also communicate with the processor. The I/O data ports can be used to transfer information between the data processing system and another computer system or a network, such as the network 150 of FIG. 1. These components may be conventional components, such as those used in many conventional data processing systems, which may be configured to operate as described herein; paragraph 0034) configured to: 

in response to the communication interface receiving the holding information from the second terminal apparatus, read the holding information and the reception information from the memory (paragraph 0002, discussing systems and methods to associate consumers with a chef that matches a set of criteria; paragraph 0028, discussing that the cuisine matching server is further operatively coupled to a chef/consumer data base. The cuisine matching server is configured to identify a candidate chef for preparation of a meal as requested by a consumer based on the meal preferences of the consumer. The chef/consumer database contains information related to chefs, consumers or both. The chef/consumer database may contain additional information in various embodiments, such as availability information for the chefs stating times and dates on which they are available for providing meal services responsive to consumer requests for a meal. Thus, a cuisine matching server may be configured to identify a candidate chef based on a variety of information including, but not limited to, the location of a consumer, the location of the chef, the experience of the chef, the price range acceptable to the chef, whether the preparation of the meal is to be on-site, i.e. at the consumer's location, or off-site and brought to the consumer's location [i.e., the information including, but not limited to, the location of the chef, the experience of the chef, the price range acceptable to the chef, whether the preparation of the meal is to be on-site suggests the claimed holding information – This interpretation is consistent with the Applicant’s Specification at paragraph 0046, which indicates that “holding information means, for example, a holding area, a start date and time, an end date and time, a food and/or a beverage to be the theme, and the like.”]; paragraph 0043, discussing that operations for matching a consumer with a chef for a meal begin by identifying a candidate chef for a meal based on the various criteria [i.e., This shows reading the holding information and the reception information from the memory]. For example, the meal request from the consumer may be received over the internet from the user device; paragraph 0046, discussing that the meal request may be provided in the request received or may be retrieved from initial account set up information provided; FIG. 1, elements 110 and 120; paragraph 0032), and 

execute matching between the cooking class and the receiving party based on the read holding and reception information (paragraph 0008, discussing methods and systems for matching a consumer with a chef; paragraph 0028, discussing that cuisine matching server is coupled through a network interface to a network 150, such as an internet network. The cuisine matching server is further operatively coupled to a chef/consumer database. The cuisine matching server is configured to identify a candidate chef for preparation of a meal as requested by a consumer based on the meal preferences of the consumer. The chef/consumer database contains information related to chefs, consumers or both. The chef/consumer database may contain additional information, such as availability information for the chefs stating times and dates on which they are available for providing meal services responsive to consumer requests for a meal. Thus, a cuisine matching server may be configured to identify a candidate chef based on a variety of information including, but not limited to, the location of a consumer, the location of the chef, the experience of the chef, the price range acceptable to the chef, whether the preparation of the meal is to be on-site, i.e. at the consumer's location, or off-site and brought to the consumer's location [i.e., This shows that the matching is based on the read holding and reception information]; paragraph 0043, discussing that operations for matching a consumer with a chef for a meal begin by identifying a candidate chef for a meal based on the various criteria. For example, the meal request from the consumer may be received over the internet 150 from the user device 154. The request may be received at the same time as the chef is needed or may be included in an initial account creation of the consumer, for example, by specifying the desire to have a meal at a particular location at a certain time on a particular day each week as part of the initial account creation); and 

determine provision information to be sent to the receiving party according to a result of the matching (paragraph 0009, discussing a system for matching a consumer with a chef includes a chef module configured to receive and store chef data, a consumer module configured to receive and store consumer data and a cuisine matching server configured to receive a meal request from a consumer. This aspect identifies a candidate chef for the meal request based on the meal request data, chef data, consumer data...A communication network interface is configured to receive the meal request from the consumer, provide the meal request to at least one candidate chef, receive acceptance of the meal request from at least one candidate chef, and to provide the consumer with an identification of the at least one accepted candidate chef; paragraph 0012, discussing providing the consumer [i.e., receiving party] with an identification of the at least one accepted candidate chef; paragraph 0030, discussing that the network interface 112 is further configured to receive a meal request from a consumer through a consumer device 154, to provide the meal request to one or more candidate chefs for acceptance of the request, receive acceptance of the meal request from one or more candidate chefs through one or more chef devices 152 and to provide the identification of those candidate chefs that have accepted the request; paragraph 0044, discussing that after identification of a candidate chef, the identification of the candidate chef is provided to the consumer. The consumer may be provided the necessary identification, for example, by establishing a voice connection and/or setting up a text messaging connection between the consumer and the candidate chef…), and

transmit the determined provision information to the first terminal apparatus via the communication interface (paragraph 0012, discussing providing the consumer with an identification of the at least one accepted candidate chef; paragraph 0028, discussing that a cuisine matching server may be configured to identify a candidate chef based on a variety of information including, but not limited to, the location of a consumer, the location of the chef, the experience of the chef, the price range acceptable to the chef, whether the preparation of the meal is to be on-site, i.e. at the consumer's location, or off-site and brought to the consumer's location; paragraph 0030, discussing that the network interface 112 is further configured to receive a meal request from a consumer through a consumer device 154 [i.e., first terminal apparatus], to provide the meal request to one or more candidate chefs for acceptance of the request, receive acceptance of the meal request from one or more candidate chefs through one or more chef devices 152 and to provide the identification of those candidate chefs that have accepted the request [i.e., providing the identification of those candidate chefs that have accepted the request suggests transmitting the determined provision information to the first terminal apparatus via the communication interface]; paragraph 0044, discussing that after identification of a candidate chef, the identification of the candidate chef is provided to the consumer. The consumer may be provided the necessary identification, for example, by establishing a voice connection and/or setting up a text messaging connection between the consumer and the candidate chef…).

Dhaliwal does not explicitly teach a cooking class to be held in a vehicle. However, Segrott in the analogous art of cooking systems teaches this concept. Segrott teaches:

a cooking class to be held in a vehicle (page 1: “The teaching of cooking is an important aspect of school-based efforts.”; page 2: “The Cooking Bus forged connections with schools through aligning intervention and schools’ goals, focusing on pupils’ cooking skills.”; page 4: “One approach to addressing these school-level barriers is the provision of mobile cooking classrooms, which give schools access to specialist teachers and facilities. In the UK a number of Cooking Buses are used to perform this function, with the aim of promoting food hygiene, basic cooking skills and healthy eating, and providing practical skills sessions for pupils, parents and teaching staff”; page 5: “In Wales, UK a Cooking Bus was launched in 2006, commissioned and funded by the Welsh Government as part of its Food and Fitness Implementation Plan (Welsh Assembly Government, 2006), and operated by Design Dimension Educational Trust as part of the Focus on Food campaign. The Bus comprised an articulated lorry containing a cooking classroom, fully equipped with cookers, sinks and utensils, etc.”). 

Dhaliwal is directed towards a system and method for location based cooking pairing. Segrott is directed towards a system for implementation of a mobile cooking classroom. Therefore they are deemed to be analogous as they both are directed towards solutions for cooking activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dhaliwal with Segrott because the references are analogous art because they are both directed to solutions for cooking related activities, which falls within applicant’s field of endeavor (system for providing users with a cooking service), and because modifying Dhaliwal to include Segrott’s feature for including a cooking class to be held in a vehicle, in the manner claimed, would serve the motivation of providing meals on a delivery basis as the cost of transportation and eating at a restaurant is increasing (Dhaliwal at paragraph 0005), or in the pursuit of creating new opportunities for skill development (Segrott at pages 11-12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, the Dhaliwal-Segrott combination teaches the information processing apparatus according to claim 1. Dhaliwal further teaches wherein the controller is configured to receive, via the communication interface, evaluation information indicating a result of an evaluation by one person of another person from among an instructor and a student of the cooking class and the receiving party (paragraph 0011, discussing that the system further includes a rating module configured to receive and store chef performance rating data by one or more consumers and consumer rating data by one or more chefs. The rating data may be included in the data used by the consumer and chef; claim 7, discussing a rating module configured to receive and store chef performance rating data by one or more consumers).

As per claim 7, the Dhaliwal-Segrott combination the information processing apparatus according to claim 1 (Dhaliwal, paragraph 0028, discussing that a cuisine matching server is coupled through a network interface to a network 150. The cuisine matching server is further operatively coupled to a chef/consumer database. The cuisine matching server is configured to identify a candidate chef for preparation of a meal as requested by a consumer based on the meal preferences of the consumer [i.e., the cuisine matching server corresponds to the information processing apparatus]. The chef/consumer database contains information related to chefs, consumers or both…Thus, a cuisine matching server may be configured to identify a candidate chef based on a variety of information including, but not limited to, the location of a consumer, the location of the chef, the experience of the chef, the price range acceptable to the chef, whether the preparation of the meal is to be on-site, i.e. at the consumer's location, or off-site and brought to the consumer's location; paragraph 0030, discussing that the network interface 112 is further configured to receive a meal request from a consumer through a consumer device 154, to provide the meal request to one or more candidate chefs for acceptance of the request, receive acceptance of the meal request from one or more candidate chefs through one or more chef devices 152 and to provide the identification of those candidate chefs that have accepted the request; paragraph 0043, discussing that operations for matching a consumer with a chef for a meal begin by identifying a candidate chef for a meal based on the various criteria. For example, the meal request from the consumer may be received over the internet 150 from the user device; paragraph 0038).

Dhaliwal does not explicitly teach a vehicle equipped with the information processing apparatus according to claim 1. However, Segrott in the analogous art of cooking systems teaches this concept (page 2: “The Cooking Bus forged connections with schools through aligning intervention and schools’ goals, focusing on pupils’ cooking skills.”; page 3: “Sociotechnical networks comprise both social (human) interactions, and non-human (technical) components – e.g. timetables, instructions, equipment (and in the current study a vehicle containing a mobile classroom), which interventions use as “devices of interessment””; page 4: “One approach to addressing these school-level barriers is the provision of mobile cooking classrooms, which give schools access to specialist teachers and facilities. In the UK a number of Cooking Buses are used to perform this function, with the aim of promoting food hygiene, basic cooking skills and healthy eating, and providing practical skills sessions for pupils, parents and teaching staff”; page 5: “In Wales, UK a Cooking Bus was launched in 2006, commissioned and funded by the Welsh Government as part of its Food and Fitness Implementation Plan (Welsh Assembly Government, 2006), and operated by Design Dimension Educational Trust as part of the Focus on Food campaign. The Bus comprised an articulated lorry containing a cooking classroom, fully equipped with cookers, sinks and utensils, etc.”). 

Dhaliwal is directed towards a system and method for location based cooking pairing. Segrott is directed towards a system for implementation of a mobile cooking classroom. Therefore they are deemed to be analogous as they both are directed towards solutions for cooking activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dhaliwal with Segrott because the references are analogous art because they are both directed to solutions for cooking related activities, which falls within applicant’s field of endeavor (system for providing users with a cooking service), and because modifying Dhaliwal to include Segrott’s feature for including a vehicle, in the manner claimed, would serve the motivation of providing meals on a delivery basis as the cost of transportation and eating at a restaurant is increasing (Dhaliwal at paragraph 0005), or in the pursuit of creating new opportunities for skill development (Segrott at pages 11-12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 15 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 9 Dhaliwal teaches an information processing method executed by an information processing apparatus (paragraph 0008, discussing methods and systems for matching a consumer with a chef; paragraph 0024: “The present invention is described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to some embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the acts specified in the flowchart and/or block diagram block or blocks.”; paragraphs 0028, 0034); and as per claim 15 Dhaliwal teaches a non-transitory computer readable medium storing a program executable by one or more processors to cause an information processing apparatus to execute functions (paragraph 0022, discussing that the present invention may take the form of a computer program product on a computer usable storage medium having computer-usable program code means embodied in the medium. Any suitable computer readable medium may be used including hard disks, CD-ROMs, optical storage devices, a transmission media such as those supporting the Internet or an intranet, or magnetic storage devices; paragraph 0025, discussing that these computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flowchart and/or block diagram block or blocks; paragraph 0026).

Claims 12 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

20.	Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal in view of Segrott, in further view of Fakhrai, Pub. No.: US 2012/0231437 A1, [hereinafter Fakhrai].

As per claim 5, the Dhaliwal-Segrott combination teaches the information processing apparatus according to claim 4. Dhaliwal further teaches the controller is further configured to determine a food or a beverage to be a theme of the cooking class included in the holding information (paragraph 0038, discussing that the meal request module is configured to receive a meal request from a consumer. A meal request may specify various criteria for the meal. The criteria may include, but not limited to, the date and time for the meal, the number of persons attending the meal, a preferred ethnic cuisine, a desired experience level of a potential chef and a price range by which the consumer is willing to pay for the meal. Meal request module 338 may be configured to receive such a request specific for a particular meal and/or as an initial account set up procedure for consumers in the chef/consumer database 120. Such initial registration information may include a selection of a particular ethnic cuisine, a normal preparation date and time, and a particular level of experience of a chef).

The Dhaliwal-Segrott combination does not explicitly teach wherein: the evaluation information indicates the result of the evaluation of the student by the instructor or the receiving party; and the controller is further configured to determine a food or a beverage to be a theme of the cooking class included in the holding information, based on the evaluation information of the student received via the communication interface. However, Fakhrai in the analogous art of collaborative learning systems teaches these concepts. Fakhrai teaches:

wherein: the evaluation information indicates the result of the evaluation of the student by the instructor or the receiving party (paragraph 0091, discussing that  at the end of a course, a student can request the instructor to submit a performance review/evaluation to the student's account. This review can include student's grades and rankings in the course. The system would then store those reviews and disclose them to any other account holder in the future per student's request and authorization; paragraph 0215, discussing that an instructor user uses the system to enter and process all grades...At the end, student users enrolled in a course receive a final grade in the system. The instructor then uses that final grade in the system and passes that as the grades for enrolled students towards their degrees…The instructor user saves final grades into a file and then uses that file data to upload grades to the institution's grade database); and 

the controller is further configured to determine a food or a beverage to be a theme of the cooking class included in the holding information, based on the evaluation information of the student received via the communication interface (paragraph 0212, discussing that the categories of courses offered include: (i) an individual offering basic tutoring classes, (ii) an individual offering basic college courses such as math/calculus, high-school biology, etc., (iii) instructors developing online course offerings independent of specific institutions, (iv) individuals offering other types of instructional classes such as cooking classes, classes for various hobbies such as chess playing, guitar lessons, etc.…; paragraph 0234, discussing that as shown in node 2705 in the example of FIG. 27, course C1 is offered by instructor user I1 in year 2000. Students SA and SB are enrolled in this course. The course objectives are T1 and T2 (e.g., calculus and differential equations). As shown in node 2710, course C2 is offered by instructor user I2 in the following year. Students SA and SB who have completed course C1 are enrolled in course C2 as well. Two new objectives and/or topics T3 and T4 are given for course C2 by the assessment package. Furthermore, topic T1 is given as prerequisites for course C2; claim 12, discussing registering a student in the second course after the student has completed the first course, wherein the set of events comprises a grade the student receives in the second course [i.e., determining a theme of the cooking class based on the obtained evaluation information for the student]; claim 14).

The Dhaliwal-Segrott combination describes features for planning cooking activities. Fakhrai is directed towards a system for managing instructional classes such as cooking classes. Therefore they are deemed to be analogous as they both are directed towards solutions for cooking activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Dhaliwal-Segrott combination with Fakhrai because the references are analogous art because they are both directed to solutions for cooking related activities, which falls within applicant’s field of endeavor (system for providing users with a cooking service), and because modifying the Dhaliwal-Segrott to include Fakhrai’s feature for determine a food or a beverage to be a theme of the cooking class included in the holding information, based on the evaluation information of the student received via the communication interface, in the manner claimed, would serve the motivation of improving the effectiveness of learning systems and to take the learning experience to new levels of interactivity and to enable new learning domains beyond the instructional environments associated with traditional schooling in schools, colleges, and universities (Fakhrai at paragraph 0042), or in the pursuit of accessing user profile information and suggesting lessons based on the user expertise; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

21.	Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaliwal in view of Segrott, in view of Donnelly et al., Pub. No.: US 2018/0137470 A1, [hereinafter Donnelly], in further view of  Chan et al., Pub. No.: US 2015/0019354 A1, [hereinafter Chan] in further view of Fakhrai.

As per claim 6, the Dhaliwal-Segrott combination teaches the information processing apparatus according to claim 1. Dhaliwal further teaches wherein: the communication interface is further configured to receive participant information for participants including an instructor from the second terminal apparatus (paragraph 0009, discussing a system for matching a consumer with a chef includes a chef module configured to receive and store chef data…; paragraph 0011, discussing that the system further includes a rating module configured to receive and store chef performance rating data by one or more consumers and consumer rating data by one or more chefs; paragraph 0028, discussing that the chef/consumer database 120 may contain additional information, such as availability information for the chefs stating times and dates on which they are available for providing meal services responsive to consumer requests for a meal. Thus, a cuisine matching server 110 may be configured to identify a candidate chef based on a variety of information including, but not limited to, the location of a consumer, the location of the chef, the experience of the chef, the price range acceptable to the chef, whether the preparation of the meal is to be on-site, i.e. at the consumer's location, or off-site and brought to the consumer's location; paragraph 0030).

The Dhaliwal-Segrott combination does not explicitly teach wherein: the communication interface is further configured to receive participant information for participants including a student of the cooking class, and the controller is further configured to determine pickup information for the vehicle to pick up the participants based on the participant information, and to determine a route for navigating the vehicle to a location at which the deliverable is to be provided, the location being included in the determined provision information. Donnelly in the analogous art of vehicle work environments teaches: 

the controller is further configured to determine pickup information for the vehicle to pick up the participants based on the participant information (abstract, discussing that a vehicle work environment provides capabilities for working and participating in meetings while riding in a vehicle such as a driverless autonomous vehicle (AV). In some examples, mobile meeting features are added to a calendaring system so that a meeting organizer can schedule a teleconference or in-vehicle meeting while some or all participants in the meeting are commuting to/from work or another destination. When attempting to schedule a meeting, a transport facilitation system in communication with the calendaring system calculates optimal times when attendees can meet inside a vehicle or teleconference in multiple vehicles simultaneously. The transport facilitation system sends AVs to the pick-up addresses for the attendees. The AVs provide a vehicle work environment including secure audio and visual communications with a conferencing system between vehicles and any non-mobile participants. The vehicle work environment opens up more options for meetings and allows workers to spend their travel time productively; paragraph 0012 discussing that when the time for a mobile meeting approaches, the transport facilitation system sends vehicles to the pick-up addresses for the attendees and notifies the attendees of the meeting. Based on the pick-up addresses, the transport facilitation system can identify a number of proximate available vehicles and transmit a transport invitation to one or more driver devices of the proximate available vehicles to service the pick-up request [i.e., transmitting a transport invitation to one or more driver devices of the proximate available vehicles to service the pick-up request based on the pick-up addresses of the attendees corresponds to determining pickup information for the vehicle to pick up participants based on participant information]. In other examples, the transport facilitation system sends driverless autonomous vehicles to pick up the meeting attendees…The vehicle work environment opens up more options for meetings and allows workers to spend their travel time productively), and

to determine a route for navigating the vehicle to a location (paragraph 0040, discussing that a meeting between a salesperson and a client could take place in a vehicle en route to a sporting event. Meeting profiles can also include a list of addresses that should be visited during the meeting. For example, if a real estate agent is showing houses to a potential buyer, the real estate agent could schedule a meeting with a list of houses to visit, and the meeting organizer 123 could schedule when to pick up the real estate agent and the buyer, schedule when to visit each house (and in what order), and provide specific route details to the AV (autonomous vehicle) to get from house to house; paragraph 0041, discussing that when scheduling the meeting, the meeting organizer 123 can include one or more addresses in the meeting request 135, and mobile meeting logic 160 can schedule the AV (and automatically take care of routing) as well as interact with other systems based on the provided information for additional functionality...The real estate agent can input the addresses and mobile meeting logic 160 can take care of scheduling visits and routing between locations based on output from the centralized showing servers. In addition, the centralized showing servers can provide information to mobile meeting logic 160 to dynamically update the schedule and routing, such as in response to the real estate agent running behind schedule or a homeowner cancelling a showing because they will still be in the house; paragraph 0047, discussing that the transport facilitation system can utilize the map data and traffic data to provide AV with route information indicating a shortest or most optimal route to the pick-up location. Alternatively, AV may be provided with local mapping resources to identify the most optimal route independently).

Examiner notes that, Donnelly in addition to Dhaliwal, as cited above also teaches: receive participant information for participants (paragraph 0010, discussing that the mobile meeting system can receive meeting proposals, retrieve travel profiles for desired participants that indicate blocks of time when the participants are traveling and available for the meeting [i.e., This shows that participant information is received], and transmit the travel profiles to a meeting organizer; paragraph 0014, discussing that the system retrieves a travel profile for each of the participants and transmits the travel profiles over the network to the organizer. The travel profiles indicate one or more blocks of time when each participant is traveling and available for the meeting. These blocks of time in the travel profiles can be submitted by each of the plurality of participants).

The Dhaliwal-Segrott combination describes features for planning cooking activities. Donnelly is directed towards a system for managing instructional classes such as cooking classes. Therefore they are deemed to be analogous as they both are directed towards solutions for cooking activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Dhaliwal-Segrott combination with Donnelly because the references are analogous art because they are both directed to solutions for cooking related activities, which falls within applicant’s field of endeavor (system for providing users with a cooking service), and because modifying the Dhaliwal-Segrott combination to include Donnelly’s features for determining pickup information for the vehicle to pick up the participants based on the participant information, and  determining a route for navigating the vehicle to a location, in the manner claimed, would serve the motivation of opening up more options for meetings and allowing users to spend their travel time productively (Donnelly at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	While the Dhaliwal-Segrott-Donnelly combination teaches determine a route for navigating the vehicle to a location, it  does not explicitly teach receive participant information for participants including a student of the cooking class; and that the location is a location at which the deliverable is to be provided. Chan in the analogous art of cooking systems teaches:

determine a route for navigating the vehicle to a location at which the deliverable is to be provided, the location being included in the determined provision information (paragraph 0029, discussing that delivery of the order includes a cooking-device-to-customer delivery step (e.g., delivery by a delivery driver, etc.). In this scenario, scheduling module 216 may take into account an estimated transit time, but with respect to delivery from the automated cooking system to the customer's location (or a designated delivery location). Scheduling module 216 may shift up a scheduled preparation completion time to account for the additional time of this delivery step. For example, if an order is received with a requested delivery time of 7:30 p.m., and delivery to the customer from the cooking device is estimated to take 15 minutes, scheduling module 216 may schedule the order to complete preparation by 7:15 p.m., so there is time left to deliver the order to customer's location by the requested time; paragraph 0026, discussing that scheduling module 216 is configured to receive remote order data and to schedule the order's preparation by the automated cooking device so that the order is ready at a determined time or at a requested time. Scheduling module 216 schedules the preparation of the order according to its preparation completion time (e.g., the end time of food preparation) and according to a delivery time. Scheduling module 216 may generate a preparation plan including various steps of preparation. For example, if a customer orders a pizza with a requested delivery time of 7:30 p.m., scheduling module 216 may schedule the pizza to complete baking by 7:25 p.m. As used herein, a delivery refers to a delivery made at the customer's location (e.g., the food is delivered to the customer's house, etc.) either by a delivery vehicle, by a mobile automated cooking device, etc. In one embodiment, the order includes a desired state of preparation as specified by the customer. In another embodiment, the state of preparation for a particular item is a default or configuration value, and may be provided by configuration data 212 or preference data 214. The state of preparation of an item may include states such as fully cooked, partially cooked, fully assembled and ready to cook, cooked then frozen, frozen, still cooking, etc. Scheduling module 216 analyzes the time required for a specified state of preparation while scheduling the preparation of the order, which allows for greater flexibility in scheduling; paragraph 0030, discussing that a GPS module integrated into the automated cooking system may provide location data to scheduling module 216. For example, if a food truck with the automated cooking system is nearby a customer's location (or designated pickup location) at the time an order is received from the customer, the transit time to the customer's location may be relatively short, and scheduling module 216 may schedule the order's preparation completion time accordingly. Scheduling module 216 may also estimate a location of the automated cooking system based on already scheduled orders. For example, if scheduling module 216 receives an order for customer B having a requested delivery time of 7:30 p.m., but there is already an order scheduled for delivery to customer A at 7:15 pm, then scheduling module 216 may estimate the transit time for customer B's order based on customer A's location. Scheduling module 216 may also reschedule preparation completion times of orders in order to obtain an optimized route between customer locations. This may include rearranging orders into an optimized sequence of preparation. Accordingly, the movement of the mobile automated cooking system may be based on the scheduled orders).

The Dhaliwal-Segrott-Donnelly combination describes features for planning cooking activities. Chan is directed towards a cooking system that accepts remote orders. Therefore they are deemed to be analogous as they both are directed towards solutions for cooking activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Dhaliwal-Segrott-Donnelly combination with Dhaliwal because the references are analogous art because they are both directed to solutions for cooking related activities, which falls within applicant’s field of endeavor (system for providing users with a cooking service), and because modifying the Dhaliwal-Segrott-Donnelly combination to include Chan’s feature for determining a route for navigating the vehicle to a location at which the deliverable is to be provided, the location being included in the determined provision information, in the manner claimed, would serve the motivation of convenient preparation and delivery of food according to a customer's specifications (Chan at paragraph 0001), or in the pursuit of providing meals on a delivery basis as the cost of transportation and eating at a restaurant is increasing (Dhaliwal at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Dhaliwal-Segrott-Donnelly-Chan combination teaches receive participant information for participants, it does not explicitly teach that the participant information includes a student of the cooking class. However, Fakhrai in the analogous art of collaborative learning systems teaches these concepts. Fakhrai teaches:

receive participant information for participants including a student of the cooking class (paragraph 0093, discussing that  information about the student is saved; paragraph 0094, discussing that the user can enter several search criteria such as course title, instructor name, etc. A search is performed once the search button 720 is selected. Once the student identifies a desired course, the student can register in the course; paragraph 0212, discussing that the categories of courses offered include: (i) an individual offering basic tutoring classes, (ii) an individual offering basic college courses such as math/calculus, high-school biology, etc., (iii) instructors developing online course offerings independent of specific institutions, (iv) individuals offering other types of instructional classes such as cooking classes, classes for various hobbies such as chess playing, guitar lessons, etc.…; claim 12; paragraph 0099).

The Dhaliwal-Segrott-Donnelly-Chan combination describes features for planning  activities between participants. Fakhrai is directed towards a system for managing instructional classes such as cooking classes. Therefore they are deemed to be analogous as they both are directed towards solutions for meeting scheduling and cooking related activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Dhaliwal-Segrott- Donnelly-Chan combination with Fakhrai because the references are analogous art because they are both directed to solutions for cooking related activities, which falls within applicant’s field of endeavor (system for providing users with a cooking service), and because modifying the Dhaliwal-Segrott-Donnelly-Chan to include Fakhrai’s feature for receive participant information for participants including a student of the cooking class, in the manner claimed, would serve the motivation of improving the effectiveness of learning systems and to take the learning experience to new levels of interactivity and to enable new learning domains beyond the instructional environments associated with traditional schooling in schools, colleges, and universities (Fakhrai at paragraph 0042); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Chen et al., Pub. No.: US 2016/0170939 A1 – describes a system and method for sharing food related content. Further describes that after the user selects the chef, a calendar may display indicating the dates that the chef is available for performing the food related duties.
B.	Pinnington, Pub. No.: US 2017/0352040 A1 – describes an interactive cooking instruction platform, establishing eligibility criteria for at least one cooking instructor, wherein the interactive cooking instruction platform correlates eligibility criteria for the at least one cooking instructor to determine if the at least one cooking instructor is eligible.
C.	Malaysia, Mohammad Fadzli Bin Saari Fadzli. "Mobile Cooking Class: An empowerment project for street children in Baseco, Manila, Philippines." (2009) – describes the operation of a mobile cooking class project. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683